NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


DESTINATION BOAT CLUBS, INC.,                  )
and DAVID E. SUTTON, JR.,                      )
                                               )
             Appellants,                       )
                                               )
v.                                             )   Case No. 2D16-2092
                                               )
ISLAND BREEZE BOAT CLUB &                      )
RENTAL INC.; PETER THOMAS                      )
STAVROU; BESSY STAVROU and                     )
ALEXANDRA STAVROU,                             )
                                               )
             Appellees.                        )
                                               )

Opinion filed June 9, 2017.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Dennis L. Avery of Avery, Whigham
& Winesett, P.A., Fort Myers, for Appellant.

No appearance for Appellant, David
E. Sutton, Jr.

Jack C. Morgan, III, and Noel J. Davies of
Roetzel & Andress, LPA, Fort Myers,
for Appellees, Peter Thomas Stavrou,
Bessy Stavrou and Alexandra Stavrou.

No appearance for Appellee, Island
Breeze Boat Club & Rental, Inc.
SLEET, Judge.

              Destination Boat Clubs, Inc., appeals the order denying its motion for

attorney fees and costs after Destination received a judgment in its favor in proceedings

supplementary against Island Breeze Boat Club and Rentals, Inc., and Peter, Bessy,

and Alexandra Stavrou. We affirm the order to the extent that it denied fees and costs

against Peter Stavrou individually. However, we reverse the portion of the order that

denied fees and costs against Island Breeze because it was contrary to the court's oral

rulings at the evidentiary hearing and not supported by competent substantial evidence.

              This case began with a contract between Destination and Island Breeze.

Destination attempted to renegotiate the terms of the agreement with Island Breeze,

which declined and withdrew from the contract entirely. Destination sought repayment

of a $10,000 deposit it had paid to Peter Stavrou, the sole officer and director of Island

Breeze. Stavrou declined and transferred all of Island Breeze's monetary assets to the

Stavrous' personal bank account, and Island Breeze sued Destination for breach of

contract. Destination countersued Island Breeze for breach of contract and sought

return of the deposit.

              After Destination obtained a judgment for the $10,000 deposit and

$36,552.90 in attorney fees and costs, it initiated proceedings supplementary against

the Stavrous, alleging that the transfers from Island Breeze to the Stavrous were

fraudulent and an attempt to avoid paying any judgment in favor of Destination. The

circuit court entered judgment in favor of Destination in the proceedings supplementary

and ordered the transfers undone. This court affirmed that order on appeal, reversing

only to the extent that the judgment entered against Peter Stavrou exceeded the

                                           -2-
amount of the judgment against Island Breeze. See Stavrou v. Destination Boat Clubs,

Inc., No. 2D16-390 (Fla. 2d DCA May 31, 2017).

              Destination sought fees and costs generated during the proceedings

supplementary against Island Breeze and Peter Stavrou. There is no transcript of the

hearing on this motion, but Destination provided an approved statement of the evidence

on appeal. See Fla. R. App. P. 9.200(b)(4). According to the statement of the

evidence, Island Breeze was not represented by counsel at the hearing. The statement

of the evidence also reflected that the court found that Destination was entitled to

reasonable costs and fees pursuant to section 56.29(11), Florida Statutes (2015). The

court considered evidence as to amounts and found that Destination had proven that

162 hours at $250 an hour—a total of $40,500—was a reasonable amount for fees and

that Destination was entitled to recover $1012.15 in costs. The court found that

Destination was entitled to recover these amounts against Island Breeze but not against

Peter Stavrou. However, after the hearing the court entered an order denying the

motion in its entirety. Destination now appeals this order, arguing that it is entitled to

recover fees and costs against Island Breeze and against Peter Stavrou individually.

              Generally, our review of an order denying fees is for an abuse of

discretion; however "[w]here entitlement rests on the interpretation of a statute or

contract, our review is de novo." Raza v. Deutsche Bank Nat'l Trust Co., 100 So. 3d
121, 123 (Fla. 2d DCA 2012) (citing Country Place Cmty. Ass'n v. J.P. Morgan Mortg.

Acquisition Corp., 51 So. 3d 1176, 1179 (Fla. 2d DCA 2010)). Section 56.29(11)

provides for the award of fees and costs against the judgment debtor in proceedings

supplementary. The statement of the evidence reflects that the attorney fee and cost

awards were supported by competent substantial evidence and that they were

                                            -3-
unopposed by Island Breeze, the judgment debtor. Moreover the award of costs was

mandatory under section 56.29(11). See Gaedeke Holdings, Ltd. v. Mortg. Consultants,

Inc., 877 So. 2d 824, 827 (Fla. 4th DCA 2004) ("[C]osts for proceedings supplementary

shall be taxed against the defendant." (quoting § 56.29(11))). Accordingly, we reverse

the order denying attorney fees and costs against Island Breeze.

              To the extent that Destination argues that the trial court should have

awarded attorney fees and costs against Peter Stavrou individually, we disagree.

"[I]mpleaded parties are not liable for attorney's fees and costs in . . . proceedings

supplementary. In such proceedings, attorney's fees and costs may be awarded only

against the original judgment debtor—not against any impleaded parties." Kingston

Corp. Grp. of Fla. v. Richard Kleiber Walter Kleiber P'ship, 127 So. 3d 802, 804 (Fla. 2d

DCA 2013); see also Gaedeke, 877 So. 2d at 826 ("[C]hapter 56 demonstrates that

attorney's fees, if awarded, are to be assessed against the judgment debtor." (quoting

Rosenfeld v. TPI Int'l Airways, 630 So. 2d 1167, 1169 (Fla. 4th DCA 1993))). However,

once a judgment for fees is entered against the judgment debtor, the trial court may

apply assets previously determined to have been fraudulently transferred toward the

new judgment debt.1 Gaedeke, 877 So. 2d at 826. Because there is no basis for an

award of fees and costs against Peter Stavrou, we affirm the order to the extent it

denies the award against the impleaded parties.

              Affirmed in part and reversed in part.


NORTHCUTT and SALARIO, JJ., Concur.

              1The parties have not raised the issue of whether the portion of this court's
opinion issued in case number 2D16-390 that reverses the judgment entered against
Peter Stavrou to the extent that it exceeded the amount of the judgment against Island
Breeze, may be moot in light of this opinion. Accordingly, we do not address that issue.

                                            -4-